On September 12,2013, the Defendant was sentenced for Count I: Burglary, afelony, in violation of Section 45-6-294(1)(b), MCA to Montana State Prison for a term of Twenty (20) years to run concurrent with the sentence imposed in Flathead County Cause No. DC-04-360(A); and for Count II: Theft, a felony, in violation of Section 45-6-301(1)(a), MCA was Dismissed; and other terms and conditions given in the Order of Revocation, Judgment and Sentence on September 12,2013.
On February 28,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. Mr. Sheehy appeared by Vision Net from his office in Missoula, Montana, due to severe weather and traveling conditions. The State was represented by Kenneth Park, Deputy Flathead County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it, is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 28ft day of February, 2014.
*6Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member, Hon. Brenda Gilbert.